Citation Nr: 0516900	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  96-47 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right glenohumeral joint.

2.  Entitlement to service connection for a skin disorder 
claimed as a residual of exposure to Agent Orange (AO).

3.  Entitlement to service connection for prostatitis claimed 
as a residual of exposure to AO.

4.  Entitlement to an evaluation in excess of 60 percent for 
a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the issue of service connection for a 
disability of the right shoulder has been recharacterized as 
reported on the title page.

In April 2005 the veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge.  A transcript (T) 
of the hearing has been associated with the claims file.

The issue of service connection for a disability of the right 
glenohumeral joint on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran did not appeal the March 1984 RO rating 
decision that denied service connection for post-traumatic 
arthritis of the right shoulder.

2.  The evidence received since the March 1984 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a disability of the 
right shoulder, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The competent and probative medical evidence does not 
associate a skin disorder to the veteran's active service on 
any basis, including as a claimed residual of exposure to AO.

4.  The competent and probative medical evidence does not 
associate prostatitis to the veteran's active service on any 
basis, including as a claimed residual of exposure to AO.

5.  The veteran does not have ankylosis of the lumbar spine 
or objective evidence of a current neurologic component of 
his intervertebral disc syndrome producing marked muscular 
atrophy. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted since the 
March 1984 rating decision, the claim of service connection 
for a disability of the right glenohumeral joint is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001), 3.159, 
3.160(d), 20.1103 (2004).

2.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred or 
aggravated as a residual of exposure to AO.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

3.  A prostate disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred or 
aggravated as a residual of exposure to AO.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

4.  The criteria for a disability rating in excess of 60 
percent for a disability of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.40, 4.45, .4.59, 4.71a; Diagnostic Code 5293 
(effective prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003, adding 
diagnostic codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions). The VA 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000 and codified mainly at 38 C.F.R. § 
3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
2002).  The veteran has clearly identified the disabilities 
in question and the benefits sought.  Further, he referenced 
the basis for the claims for service connection and increased 
rating.  

Here, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence lacking to demonstrate entitlement to the benefits 
sought beginning with the duty to assist letter in September 
1996 for skin and prostate disorders (claimed then as bladder 
problems) and in July 1997 (new and material evidence 
glenohumeral joint); rating decisions in May 1997 (skin and 
prostate/AO), July 1998 (increase to 60 percent for the 
lumbar spine), February 2002 (right glenohumeral joint), and 
March 2004 (increased rating for the lumbar spine citing new 
rating criteria and service connection right glenohumeral 
joint); statements of the case in July 1997 (AO/skin and 
prostate), September 2003 (right glenohumeral joint), and 
supplemental statements of the case in August 2000 and 
December 2001 (lumbar spine disability, skin and prostate 
disorders), March 2003 (lumbar spine disorder revised rating 
criteria and skin and prostate disorders/AO) and March 2004 
(right glenohumeral joint).

The June 2001 and August 2001 letters from the RO explained 
the provisions of the VCAA.  They specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA regarding the 
disabilities at issue.  It was further noted in the foregoing 
documents, collectively, that what was lacking to 
substantiate the claims.  The September 2003 RO letter to the 
veteran further addressed the obligations and 
responsibilities as required under the VCAA regarding the 
lumbar spine and skin disorders.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, and that additional 
evidence has been obtained, the Board has concluded that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  The Board finds that there will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision regarding the skin and prostate disorders and the 
rating increase for the lumbar spine were made in the late 
1990's, well before the veteran was notified of the VCAA.  
Accordingly, the procedural development of the veteran's case 
is not consistent with Pelegrini, supra.  However the timing 
of the notice does not alone establish any prejudice to the 
appellant as recently decided in Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Here, the veteran 
was given ample opportunity to provide additional evdience 
and effectively participate in the development of the claims.  
The record shows the RO obtained relevant evidence.  The 
claim for an increased rating of the lumbar spine disability 
was also reviewed again in March 2004.  Futhermore the claim 
for service connection of the right glenohumeral joint 
disability was considered formally in February 2002 after the 
RO had issued a VCAA notice letter so there is no timing 
deficiency.  In addiiton any deficiency in notice or 
development is harmless on this issue as the Board concludes 
the claim should be reopened.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted, the veteran has already 
been afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claims.  
In this case, because each of the four content 
requirements of a VCAA notice has been substantially 
satisfied, the Board concludes that a single notice to 
the appellant precisely covering all content 
requirements is not needed.  He was invited to submit 
any evidence he had regarding the matters discussed in 
the respective correspondence.  

As for the duty to assist, the RO obtained VA clinical 
records and VA also obtained medical examinations.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and assist the claimant on all 
issues.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See, Mayfield, supra and Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist have been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits. 


Factual Background

The record discloses that the veteran served in Vietnam. 

Regarding a right shoulder disability, the service medical 
records including the medical board, are pertinently 
unremarkable as is the initial VA examination in March 1970.  
VA examinations in May 1971, March 1972 and October 1973 are 
also pertinently unremarkable, although he complained of pain 
at the time of the 1973 evaluation the examination including 
X-ray was unremarkable.  A bone scan in May 1983 was 
consistent with an arthritic process in the right glenhumeral 
joint.  Post-traumatic right glenohumeral arthritis was 
reported on a VA examination in March 1984 based upon the 
veteran's history.  The veteran reported on that examination 
that he was thrown from a helicopter in service, landed on 
his right shoulder and re-injured his back.  The rating 
decision in May 1984 considered this evidence when it denied 
service connection for post-traumatic arthritis of the 
glenohumeral joint with limitation of motion of the right 
arm.  The RO issued notice in May 1984. 

The above-mentioned records and other medical reports are 
also unremarkable regarding any skin disorder until tinea 
versicolor and tinea pedis is noted in the mid 1970's.  
Benign prostatic hypertrophy is mentioned on a VA examination 
in 1996, although there were genitourinary complaints 
mentioned in earlier VA clinical records from the 1970's.  He 
was given an AO data base examination in 1980 that noted a 
history of skin complaints and impressions of possible 
exposure to AO and history of chronic skin rash and jungle 
rot of the feet.

A VA skin examiner in 1996 reported the veteran's history of 
exposure to AO and reported history of pruritis on the back 
with no skin findings and tinea pedis.  The examiner noted 
the veteran worked as a corrections officer.  The examiner 
for AO reported benign prostatic hypertrophy and degenerative 
joint disease of the shoulders.

The RO received an application to reopen the claim for a 
right shoulder disability in July 1997.  There were 
additional VA clinical records dated in the early 1980's that 
mention a two-year history of right shoulder pain claimed as 
a recurrence of pain that first came about in a helicopter 
accident in 1968.  The diagnosis was right shoulder pain of 
undermined etiology.  Another impression was rule out 
subacromial bursitis.  

The record shows private medical treatment of right shoulder 
impingement syndrome and torn rotator cuff after an 
automobile accident at work late in 2000.  The veteran told a 
VA examiner in December 2002 that he had shoulder pain after 
the helicopter accident but that it was not specifically 
treated until the injury in 2000.  A VA examiner in December 
2003 reported status post right shoulder surgery for torn 
rotator cuff and impingement syndrome.  The examiner stated 
that no claims file was available so the relationship of his 
present shoulder condition to any service injury is 
speculative.

Contemporaneous VA outpatient records refer to prostatism and 
benign prostatic hypertrophy but no skin disorder in the 
veteran's active problem list or in the podiatry reports.  

At the Board hearing, the veteran stated that he fell from a 
helicopter and was later thrown from a jeep injuring his 
shoulder and that he received VA treatment soon after service 
(T 9-14).  Regarding the skin, he recalled having problems 
with the feet during military service and was first seen at 
VA several years after service and that no physician had 
related the disorder to his military service (T 16-19).  
Regarding a prostate disorder, he recalled no treatment 
during military service and that he had not been told his 
prostate disorder was related to military service (T19, 21-
22).

Regarding the lumbar spine disability, the RO rating decision 
in April 1996 continued a 40 percent evaluation, which was 
protected having been in effect continuously from December 
1969.  Contemporaneous outpatient report supplemented a VA 
examination in October 1996 that showed normal motor and 
sensory examinations and forward flexion to 60 degrees, 
extension to 20 degrees, lateral flexion 30 degrees 
bilaterally and rotation 35 degrees bilaterally.  The 
diagnosis was degenerative arthritis of the lumbar spine.  
The RO decision in July 1998 increased the evaluation to 60 
percent under Diagnostic Codes 5010-5293 from October 1995 
and the veteran continued the appeal.  Numerous lay 
statements report effects of his disabilities including the 
lumbar spine. 

The VA examiner in December 2002 noted mild weakness, 4/5, in 
the right anterior tibia and extensor hallucis longus 
consistent with L5 radiculopathy and distal loss of sensation 
below the mid calf, intact vibratory sense and limitation of 
motion.  The examiner described the veteran as well-muscled.  
No paravertebral muscle spasm was noted.  There was a 
positive cross straight leg raising test at 30 degrees with 
pain on the right side of the back when the left leg was 
raised to 30 degrees, and also straight leg raising on the 
right when the right leg was raised to a similar degree as 
well.  The diagnostic impression was status post lumbar disc 
surgery with degenerative disc disease and degenerative joint 
disease of the lumbar spine with a right L5 radiculopathy and 
mild weakness and with limitation of the range of motion of 
the lumbar spine.  The limitation of motion was characterized 
as moderate with consideration given to flare-ups, lack of 
endurance and fatigability.  A private physician reported in 
September 2002 of joint pain complaints that included the 
lumbar spine.  Contemporaneous VA outpatient reports note 
complaints of low back pain and occasional right leg 
weakness.  A VA outpatient examiner in January 2003 reported 
5/5 motor all over, some sensory deficit below the ankles, a 
normal gait and neuropathy screen labs within normal limits. 

A VA examiner in December 2003 reported the veteran appeared 
to have a normal gait.  The range of motion for the lumbar 
spine was consistent with that reported on the examination in 
late 1996.  The veteran claimed pain primarily with forward 
flexion and backward extension.  There was no weakness, 
fatigability or incoordination.  The examiner also stated 
there was no neurological deficit noted.  The musculature was 
symmetrical, and there was no spasm.  The diagnosis was 
persistent low back pain with right radiculopathy.  
 
A private physician reported that in February 2005 the 
veteran complained of pain with ambulation and range of 
motion and that he had weakness and numbness in the left leg.  
He had 40 percent limitation of motion with 40 percent loss 
of strength, endurance and function, and weakness and 
numbness rating down his leg.

At the Board hearing, the veteran complained of constant back 
pain radiating to both legs, falling and wearing a back brace 
and being seen regularly at the VA (T 3-8).  

Analysis

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).  It has 
been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board notes that 
38 C.F.R. § 3.156 was recently amended, and that the standard 
for finding new and material evidence has changed as a 
result.  This change in the law is applicable only to claims 
filed after August 29, 2001, the effective date of the 
amendment.  As the veteran's claim was filed most recently in 
July 2001, the new criteria do not apply to his claim.

The February 2002 and March 2004 RO determinations as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
Barnett, supra.  For the reasons set forth below, the Board 
finds that new and material evidence has been submitted.  The 
claim is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  The basis of the prior final May 1984 
denial was that there was no evidence of a shoulder injury or 
evidence of arthritis within the first post service year.  It 
appears he sought to reopen the claim in July 1997 and in 
July 1997 the RO told him to submit new and material evidence 
but there was no formal rating until after he filed a more 
recent correspondence in July 2001.  In any event the 
application to reopen was field before the changes to section 
3.156 went into effect for claims filed after the effective 
date in August 2001.  

Additional evidence, medical and otherwise, has been 
associated with the claims file since the May 1984 RO rating 
decision, and this additional evidence is new and material.  
The veteran has been service connected for post-traumatic 
stress disorder and he is a combat veteran.  Thus the 
provisions of section 1154(b) would be applicable to the 
determination of whether an injury was incurred in combat 
service.  The veteran clearly has a disability of the right 
shoulder.  He has claimed the injury was incurred in a 
helicopter accident, an event which is documented in the 
service medical records.  He also related a second injury in 
a vehicle accident during military service.  

Furthermore, the VA medical examiner in 2003 stated that 
without reviewing the claims file it would be speculative to 
relate the current right shoulder disability to military 
service.  This suggests that such a relationship was not 
viewed as out of the realm of probability.  Unfortunately the 
RO took the statement out of context when it reported in a 
March 2004 rating decision that the examiner's statement 
meant it would be speculative to relate the disability of the 
right glenohumeral joint to military service.  The impression 
conveyed implies the examiner gave an unqualified statement 
against service connection, when the opposite is clearly the 
case.  Moreover the veteran had a disability in the early 
1980's according to VA clinical records but there is no 
record of any intercurrent injury and he testified he was 
seen at a VA facility soon after service (T 9-11, 14).  

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the 1984 RO rating decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's right glenohumeral 
joint disability.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra

Turning to the skin and prostate disorders, following the 
point at which it is determined that all relevant evidence 
has been obtained, it is the Board's principal responsibility 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 
F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The Board observes that the basic three requirements for 
prevailing on a claim for service connection are (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on the 
claims of entitlement to service connection; that is, he has 
shown at some point in the record tinea and benign prostatic 
hypertrophy/prostatism.  However, he does not satisfy the 
other two requirements for prevailing on a claim for service 
connection.  In this regard, there is no competent evidence 
of incurrence or aggravation of a chronic skin or prostate 
disorder in service on any basis.  

The veteran is a layperson who has expressed an opinion 
relating skin and prostate disorders to his military service, 
including exposure to AO.  He is not competent to address 
causation or etiology of either disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Furthermore at the recent Board 
hearing the veteran stated no physician had related either 
the claimed skin or prostate disorders to his military 
service on any basis (T 19, 22).  Moreover, the VCAA duty to 
assist regarding the necessity of a medical 
examination/opinion does not attach where as here a veteran 
simply relates a disorder to military service and there is no 
medical opinion relating it to service or other competent 
evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R.  § 3.309 does not in and of itself preclude him 
from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, namely 
lupus erythematous. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  
Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection, including as a 
residuals of exposure to AO as there is no reference to 
chloracne or prostate cancer.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  A 60 percent rating is assignable for ankylosis at a 
favorable angle.  Diagnostic Code 5286 (as in effect prior to 
September 23, 2002).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Regarding the disability evaluation for the lumbar spine, the 
Board's review of the evidentiary record discloses that the 
veteran suffers from appreciable disabling symptomatology as 
the result of his low back disability.  The Board has 
evaluated his disability applying both the previous and 
amended criteria for rating spinal disabilities, in 
particular intervertebral disc syndrome.  The Board finds 
that his low back disability does not satisfy any of the 
former or amended criteria upon which to predicate 
entitlement to an evaluation in excess of 60 percent.

The recently published amendments to the spine rating 
criteria were considered, and the Board finds the revised 
rating scheme is more beneficial.  The Board notes the 
changes to the regulations for evaluating the spine were 
effective September 26, 2003 (68 Fed. Reg. 51454-51458 Aug. 
27, 2003) and they are relevant to rating intervertebral disc 
syndrome.  The rating scheme for intervertebral disc syndrome 
was amended in September 2002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, as amended effective September 23, 2002, 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  After being reviewed and 
compared with the previous criteria they are found to be 
significant as substantive change occurred.  

The newly published criteria for the spine and intervertebral 
disc syndrome offer substantive revision and are seen as more 
favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is a material consideration here.  Bernard v. Brown, 4 Vet. 
App. 384 (1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2002 for intervertebral disc syndrome and late 
September 2003 for the spine criteria and would apply to only 
a brief portion of the appeal period.  Thus, the prior 
version is being applied to the entire period under 
consideration.  Bernard, supra. and VAOPGCPREC 3-00.  

Under the previous criteria for rating disability of the low 
back with application of diagnostic code 5293 referable to 
intervertebral disc syndrome, 5285 regarding spinal cord 
involvement or codes 5286 and 5289 referable to ankylosis, 
the record shows without question that the veteran does not 
suffer from ankylosis of the entire spine on account of a 
service-connected disability which is the schedular basis 
available to him to achieve a higher evaluation.  

The evaluation of ankylosis is clearer under the current 
rating scheme, but neither scheme offers any benefit to the 
veteran.  Neither provides a higher evaluation for ankylosis 
of the lumbar spine and both require ankylosis of the entire 
spine for the next higher evaluation of 100 percent.  
Alternatively, intervertebral disc syndrome may be rated 
based upon incapacitating episodes or orthopedic and 
neurologic manifestations.  The 60 percent evaluation is the 
highest evaluation for incapacitating episodes so the veteran 
cannot benefit from that method. 

The alternative method based upon chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so using 
evaluation criteria for the most appropriate orthopedic and 
neurologic diagnostic code or codes.  Given that the highest 
alternative evaluation for orthopedic signs absent ankylosis 
would be 40 percent the corresponding neurologic evaluation 
under Code 8520 for the sciatic nerve would be the only 
possible evaluation that could offer a higher combined 
evaluation for all service connected disabilities.  

The VA examiner in 2002 found a right L5 radiculopathy and 
mild weakness and the VA examiner in 2003 stated there was no 
neurological deficit noted.  None of the examiners (VA or 
private) during the appeal period reported marked muscular 
atrophy which is a manifestation required for a 60 percent 
evaluation under Code 8520.  38 C.F.R. § 4.25.  The 
examinations are all deemed adequate and since this is a 
rating increase the more recent findings are of significance.  
Simply stated, the 60 percent evaluation is the highest 
available to the veteran at this time.  The regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 117 (1999).  
Thus, the Board finds that the preponderance of the evidence 
is against the claim for an evaluation in excess of 60 
percent.  38 C.F.R. § 4.7.





ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a disability 
of the right shoulder, the appeal is granted to this extent 
only.

Entitlement to service connection for a skin disorder claimed 
as a residual of exposure to AO is denied.

Entitlement to service connection for prostatitis claimed as 
a residual of exposure to AO is denied.

Entitlement to an evaluation in excess of 60 percent for a 
disability of the lumbar spine is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).   
The record shows adequate notice has been provided. 

As noted previously the VA examiner in December 2003 did not 
have the claims  file or apparently any other relevant VA 
records to review and the equivocal opinion did not discount 
any relationship between his right glenohumeral joint 
disability and an injury in service including a fall from a 
helicopter.  The reviewing physician did not address the 
service medical documentation or record of relevant treatment 
after service.

Accordingly, the Board finds that the veteran is entitled to 
a fresh review of the evidentiary record with an examination 
if deemed necessary to ascertain whether any of his diagnosed 
right shoulder disorder is related to service, especially in 
view of the application of section 1154(b) in this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any right shoulder 
disorder prior to or since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for the VA 
examiner who performed the VA examination 
of the veteran in December 2003 to review 
the claim file.  It the examiner is not 
available then the RO should arrange for 
another appropriate medical specialist, 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired right 
shoulder/glenohumeral joint disorder(s) 
which may be present, and whether they 
are causally related to service.  

In either case, the claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the evaluation.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
right glenohumeral joint disorder(s) 
found on examination is/are related to 
injury in service, to include a fall from 
a helicopter documented in the service 
medical records, and/or a motor vehicle 
accident reported during service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of service 
connection for a disability of the right 
glenohumeral joint on a de novo basis.

6.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


